DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants reply on 10/13/2021 in reply to the Office Action mailed on 05/20/2021 is acknowledged. Claims 1, 3-8, 10, 15, 19-34, 36, 38-40 and 44 are canceled. Claims 45 and 46 are new. Claims 2, 9, 11-14, 16-18, 35, 37, 41-43, 45 and 46 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008138131A1 (Phillippe Crine etal) or US 9,988,620 (Crine et al).
	Independent claim 2 is drawn to a method of treating seizure in a human subject having aberrant levels of an alkaline phosphatase substrate selected from pyridoxal 5' phosphate             (PLP), inorganic pyrophosphate (PPi), and phosphoethanolamine (PEA), comprising administering a therapeutically effective amount of a recombinant alkaline phosphatase to the human subject where the human subject has minor or non-detectable bone mineralization defects, where the subject is vitamin B6 responsive for the seizure and where the recombinant alkaline phosphatase comprises an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 4. 
	Claim 6 is drawn to a method where the human subject has not been diagnosed with hypophosphatasia (HPP) and has minor or non-detectable bone mineralization defects or where HPP was not diagnosed. Dependent claims recite the effect of a defective alkaline phosphatase and the treatment modes (claim 9, 11 and 12). Claims 13, 14, 16-18 recite administration of the recombinant alkaline phosphatase and the dosage used and its effect and additional therapeutic agent treatment regimen (claim 18). Claim 20 recites the type of alkaline phosphatase to be administered.
	WO 2008138131A1 (Phillippe Crine et al) teaches that in certain situations of hypophosphatasemia (HPP) conditions, active site mutation of TNALP only affect the ability of the enzyme to metabolize PLP which can lead to the epileptic seizures without the bone mineralization effects observed in TNALP aberrances in general.
	For example on Paragraph [0011], Crine et al teaches that "...some TNALP active site mutations have been shown to affect the ability of the enzyme to metabolize PPi or PLP differently (according to Di Maura et al. 2002). Both PLP and PPi are confirmed natural substrates of TNALP and abnormalities in PLP metabolism explain the epileptic seizures observed in TNALP deficient Akp2" mice (referring to Waymire et al. 1995; Narisawa et al. 2001), while abnormalities in PPi metabolism explain the skeletal phenotype in mouse model of Hypophosphatasia (referring to Hessie et al. 2002; Anderson et al. 2004; Harmey et al. 2004; Harmey et al. 2006; Anderson et al. 2005a). Therefore different mutations of TNALP can result in different effects on the activity of TNALP.
	Thus one of ordinary skill in the art would have been apprised that in certain active site mutations of TNALP result in hypophosphatasemia (HPP) conditions, where the ability of the enzyme to metabolize PLP thus lead to epileptic seizures occurrence without abnormalities in bone mineralization effects observed in other TNALP aberrances.
	Therefore in certain conditions of HPP the art teaches that, TNALP comprising a specific type of active site mutation that does not have the ability to dephosphorylate PLP thus can lead to seizures while preserving the ability to dephosphorylate PPi thus will not significant effect bone mineralization. 

	Furthermore Crine et al clearly teach that reduced intracellular levels of PLP in the central nervous system leads to reduced levels of glutamic acid decarboxylase (GABA) in the brain. They teach that PLP is required for the function of GABA and that reduced activity of this enzyme leads to epileptic seizures.
	Crine et al further teach that Vitamin B6 can be found in three free forms (or vitamers), i.e., pyridoxal (PL), pyridoxamine (PM), and pyridoxins (PN), all of which can be phosphorylated to the corresponding 5'-phosphated derivatives, PLP, PMP and PNP. Removal of the phosphate group is a function of primarily that of the TNALP isozyme. Since only dephosphorylated vitamers (Vitamin 6) can he transported into the cells, decreased TNALP activity in Hypophosphatasia results in marked increases in plasma PLP and intracellular deficiency of PLP in peripheral tissues and most importantly in the central nervous system (CNS) which leads to reduced brain levels of GABA. They state that epileptic seizures observed result from glutamic acid decarboxylase dysfunction due to shortage of PLP in the CNS. 	However it would have been obvious to include a vitamin 6 which is a dephosphorylated form of PLP (pyridoxal) in the treatment of a subject with a defective phosphatase (TNALP) that mainly affects its ability to dephosphorylate PLP because it is the dephosphorylated form of PLP that can enter the cell. Thus fulfilling the limitation of a vitamin B6 responsivity encompassed in independent claim 2, 6, 9, 11 and 12. 
	Crine et al also teaches TNALP conjugated to Fc and polyasparate (Fc-DI0) see brief description of the drawings fig. 1-14 for example being obvious over claims 20, 25, 26 and 28 (see sequence alignment with SEQ ID NO: 1 below). 
	Claims 13, 14, 35, 37, 41, 42 and 43 are would have been obvious because administering the wild type enzyme in an effective dosage because the specific dosage or range of dosage could only be deciphered after various dosages have been administered to arrive at the optimum dosage. Furthermore with regards to the dosage to be administered, Crine et al provide a guidance of administering a range from about 0.2 to about 20 mg/kg/day, However generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) (Claimed process which was performed at a temperature between40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid 

	Moreover out of a limited number of administration modes for a therapeutic product, one of ordinary skill would have used any one or more of the mode of administration recited in claims 41-43 with a reasonable expectation of success. 
	One of ordinary skill in the art would be motivated to treat such individuals with wild type TNALP in view of dephosphorylating the PLP to overcome deleterious effects i.e. seizure in an individual with the specific TNALP mutation that mainly affects its ability to dephosphorylate PLP and has minor effects on its ability to dephosphorylate PPi.
	 Thus claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are rejected because at the time of the instant disclosure, the method of treatment, the product(s) used as well as the modified fusion products as well as mode of administration were prima facie obvious to the ordinary skill in the art.

Applicants argue: 
"…The cited publications fail to teach or suggest treating seizure in the recited subject that lacks bone mineralization defects. Contrary to Office’s conclusion, neither Crine 1 nor Crine 2, whether considered singly or in combination, teaches or suggests treating seizure with an alkaline phosphatase in a human subject that has non-detectable bone mineralization defects and that has been determined to be responsive to vitamin B6 treatment for the seizure. Crine 1 and Crine 2 are directed solely to the treatment of bone mineralization defects in a subject diagnosed with HPP and neither teaches nor suggests that seizure, which is typically present only in severe forms of HPP, could arise in a subject in the absence of bone mineralization defects. Crine 1 and Crine 2 certainly do not teach or suggest administration of an alkaline phosphatase to any subject that has not been determined to have HPP, e.g., owing to the absence of detectable bone mineralization defects, or that is responsive to B6 for the seizure.
Moreover, each of Crine 1 and Crine 2 describe treating HPP in mice, which exhibit severe bone mineralization defects (see, e.g., § [0010] of Crine 1 and col. 21, lines 38-44, of Crine 2). Although seizure is a symptom that sometimes presents with HPP, neither of Crine 1 and Crine 2 recognized the link that the seizure could be successfully treated with an alkaline phosphatase. Because Crine 1 and Crine 2 are solely directed to HPP subjects (or mice) with bone mineralization defects that have been diagnosed with HPP, a skilled artisan would have had no reason to treat the subject recited in the present claims (i.e., a subject without any detectable 

Applicant's arguments has been carefully considered and found to be persuasive. The rejections have been withdrawn.

Conclusion: Claims 2, 9, 11-14, 16-18, 35, 37, 41-43, 45 and 46 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 6, 2021